While not agreeing to all the conclusions stated, nor all the reasoning employed, yet we concur in the disposition of the case. In all cases of contempt, civil or criminal contempt, if the acts or conduct occur in the presence or hearing of the court or tribunal, no statement in writing is required, but the court may summarily deal with the contemnor. This is the rule under the decision of all the courts. If the conduct or acts occur outside of the presence of the tribunal, then the facts must be reduced to writing and be presented to the court, some cases holding that it should be sworn to, others that this is not necessary. We think the better practice, when the contempt, civil or criminal, does not occur in the presence and hearing of the court, that written allegations setting forth the contempt should be sworn to, unless presented by the district attorney in writing in his official capacity. As before stated, we agree to the disposition of this case, as the acts and conduct constituting the contempt did not occur in the presence of the court, and no written statement filed or presented to the court.